DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/3/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62924051, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specification, drawings, and claims of Application No. 62924051 do not describe any of the claims of the instant application. Merely a broad system architecture is described by the specification and drawing and a broad robot control method is claimed which lacks any written description or drawing. Accordingly, claims 1-20 of the instant application are not entitled to the benefit of the prior application and will have an effective filing date of 6/3/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2021 and 3/8/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Line 3 of [0021] recites “computing device 100.” This should read computing device ‘110’ according to fig. 1A.
Line 7 of [0029] recites “function generator 210.” This should read function generator ‘200’ according to fig. 2.
Lines 10-11 of [0029] recites “a default set of basis functions 204 or, alternatively, receive a set of basis functions 202 from a user.” Fig. 2 shows basis functions 204 and system parameters 202. The alternative user set basis functions should be labeled 204 unless these basis functions are different. Though the label 202 for the basis function is unclear since 202 represents system parameters in fig. 2.
Line 1 of [0044] recites “End effector position controller 410.” This should read End effector position controller ‘420’ based on fig. 4.
Line 5 of [0044] recites “end effector 422.” This should read end effector ‘144’ based on fig. 1A.
Line 1 of [0055] recites “at step 506, …” and line 3 recites “step 506 may occur …” This should read step ‘516’ based on fig. 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both Claim 1, line 6 and Claim 8, line 8 recite the limitation “the first robot.” There is insufficient antecedent basis for this limitation in the claim. “The first robot” suggests that there are other robots as a part of the invention, though it is unclear due to the lack of antecedent basis and claim 1, line 1 only mentions “a robot”, which suggests there is only one robot discussed in the claim. Dependent claims 2-7 and 9-14 are also rejected because they do not resolve the deficiencies of claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Perreirra (US 4763276 A).

Regarding Claim 1,
Perreirra teaches
A computer-implemented method for controlling a robot, the method comprising (“The process operation for an offline programmed robot is as follows. A CAD system is used, offline, to develop a sequence of desired poses which are stored as a task program. The task program and task program data are then downloaded to the robot which is to complete the task.” Col. 10, lines 53-58; Examiner Interpretation: The CAD system is used in part to generate the robot controller before the robot actually moves.): 
determining a first set of outputs generated by the robot in response to a first set of inputs (“the robot is commanded to a series of desired poses and the difference between the desired poses and those actually achieved is measured.” Col. 7, lines 19-22; “The actual forward kinematics 20 is used to convert the nominal joint commands to an expected achieved pose. The difference between the desired pose and expected achieved pose comprises a predicted pose error.” Col. 8, lines 23-27; Examiner Interpretation: Here, the nominal joint commands and desired pose are inputs and the expected achieved pose and actually achieved pose are the outputs.); 
generating a first set of basis functions based on the first set of inputs and the first set of outputs, wherein the first set of basis functions describes one or more physical characteristics of the first robot (“The difference between the desired pose and expected achieved pose comprises a predicted pose error. The predicted pose error is converted into joint correction commands by the actual robot inverse Jacobian 22.” Col. 8, lines 25-29; “using the determined kinematic parameter errors to calculate a model of the actual forward kinematics for the manipulator” Col. 8, lines 1-3; “Solving a set of linear equations 44, which model the actual robot by relating the pose errors to the errors in the kinematic parameters, to obtain the kinematic parameter errors, 46. The set of equations is derived by linearizing the robot's kinematic equations at the linkage configuration which gives the desired calibration pose. The output of the calibration process consists of the kinematic parameter errors. These errors are used to determine the actual system model 44.” Col. 23, lines 37-45; “Robot links and joints can not be manufactured and constructed perfectly and the placement of the base of the manipulator in the world coordinate system is not exactly known. Therefore, all of the kinematic parameters of each of the actual T.sub.i,i+1 matrices will be slightly different than their nominal values. Thus, in the present art, robot controllers use T.sub.i,i+1 matrices based on nominal kinematic parameters which are slightly in error. Therefore, if the manipulator controller commands the manipulator end effector to a certain desired pose in space, the actual pose obtained by the end effector will be different. The software present in the controller of a typical robot manipulator is composed of routines called the forward and reverse kinematics and the forward and reverse Jacobians. Different manufacturers may have different names for these software routines, but functionally their routines can be subdivided into these groups. In the prior art, all of these routines are based on the nominal kinematic parameters and thus cause pose errors.” Col. 6, lines 28-48; Examiner Interpretation: The models and equations using the pose error are interpreted to be the basis functions. They describe the physical characteristic of what’s interpreted to be the first robot since they describe the actual kinematics (construction of links and joints) of the robot.), 
and causing the robot to perform a first action based on the first set of basis functions (“The nominal joint commands and the joint correction commands are combined and input to the physical robot manipulator 16 causing the robot to achieve the desired pose.” Col. 8, lines 29-32).

Regarding Claim 3,
Perreirra teaches
The computer-implemented method of claim 1, 
Perreirra further teaches
wherein the first set of outputs comprises one or more three-dimensional positions traversed by an end effector of the robot (“The actual forward kinematics 20 is used to convert the nominal joint commands to an expected achieved pose.” Col. 8, lines 23-25; “the achieved pose of the manipulator end effector relative to the world coordinate system can be determined for any configuraton of the manipulator joints, provided the actual kinematic parameters are known.” Col. 6, lines 22-25; Figs. 6 and 7 show that poses are 3 dimensional end effector positions based on the 3 axis illustrated in the coordinate frames.; Examiner Interpretation: The expected achieved pose comprises the location and orientation of the robot’s end effector and is interpreted to be part of the output.).

Regarding Claim 4,
Perreirra teaches
The computer-implemented method of claim 1, 
Perreirra further teaches
wherein determining the first set of outputs comprises: transmitting the first set of inputs to the robot (Fig. 12 shows the nominal joint commands being input to the actual system 42 (the robot). Note: At least figures 2 and 4 show this as well.); 
and determining a first set of positions that the robot traverses in response to the first set of inputs (Fig. 12 shows the actual system 42 (the robot) outputting  an actual pose and the pose measurement transducer 40 determines the actual pose which is to be eventually used in the model 44.; Examiner Interpretation: In the field of robotic manipulators, a pose is interpreted to be a combination of joint and link positions (“a pose variable which is directly related to the joint variables through a set of preprogrammed forward kinematic equations. A preprogrammed set of reverse kinematic equations can convert the pose variable back into the original set of joint variables.” See at least Col. 2, lines 1-6.).).

Regarding Claim 8,
Perreirra teaches
A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to control a robot by performing the steps of (“In either embodiment, the actual pose that the end 5 effector would achieve if it were commanded by the inputted nominal joint commands is calculated using an actual forward kinematics routine stored a data processor memory of the invention.” Col. 9, lines 5-9; “In the alternative operation, the pose corrections and corresponding joint variable corrections are computed by a fast processor between poses, and sent to the controller as needed.” Col. 10, lines 12-16; “Using the pose error data, the data processor determines the exact linkage model of the robot and uses the model to convert the joint positions stored for each of the task into the actual task pose. These actual poses are stored by the data processor as the task program data. The robot is then allowed to perform the desired tasks as required.” Col. 10, lines 33-39; “the pose corrections and corresponding joint variable corrections can be computed by a fast processor between poses, and sent to the robot controller as needed.” Col. 13, lines 6-9; Examiner Interpretation: The robot controller has a non-transitory computer readable medium.): 
determining a first set of outputs generated by the robot in response to a first set of inputs (“the robot is commanded to a series of desired poses and the difference between the desired poses and those actually achieved is measured.” Col. 7, lines 19-22; “The actual forward kinematics 20 is used to convert the nominal joint commands to an expected achieved pose. The difference between the desired pose and expected achieved pose comprises a predicted pose error.” Col. 8, lines 23-27; Examiner Interpretation: Here, the nominal joint commands and desired pose are inputs and the expected achieved pose and actually achieved pose are the outputs.); 
generating a first set of basis functions based on the first set of inputs and the first set of outputs, wherein the first set of basis functions describes one or more physical characteristics of the first robot (“The difference between the desired pose and expected achieved pose comprises a predicted pose error. The predicted pose error is converted into joint correction commands by the actual robot inverse Jacobian 22.” Col. 8, lines 25-29; “using the determined kinematic parameter errors to calculate a model of the actual forward kinematics for the manipulator” Col. 8, lines 1-3; “Solving a set of linear equations 44, which model the actual robot by relating the pose errors to the errors in the kinematic parameters, to obtain the kinematic parameter errors, 46. The set of equations is derived by linearizing the robot's kinematic equations at the linkage configuration which gives the desired calibration pose. The output of the calibration process consists of the kinematic parameter errors. These errors are used to determine the actual system model 44.” Col. 23, lines 37-45; “Robot links and joints can not be manufactured and constructed perfectly and the placement of the base of the manipulator in the world coordinate system is not exactly known. Therefore, all of the kinematic parameters of each of the actual T.sub.i,i+1 matrices will be slightly different than their nominal values. Thus, in the present art, robot controllers use T.sub.i,i+1 matrices based on nominal kinematic parameters which are slightly in error. Therefore, if the manipulator controller commands the manipulator end effector to a certain desired pose in space, the actual pose obtained by the end effector will be different. The software present in the controller of a , 
and causing the robot to perform a first action based on the first set of basis functions (“The nominal joint commands and the joint correction commands are combined and input to the physical robot manipulator 16 causing the robot to achieve the desired pose.” Col. 8, lines 29-32).

Regarding Claim 10,
Perreirra teaches
The non-transitory computer-readable medium of claim 8, 
Perreirra further teaches
wherein the first set of outputs comprises one or more three-dimensional positions traversed by an end effector of the robot (“The actual forward kinematics 20 is used to convert the nominal joint commands to an expected achieved pose.” Col. 8, lines 23-25; “the achieved pose of the manipulator end effector relative to the world coordinate system can be determined for any configuraton of the manipulator joints, provided the actual kinematic parameters are known.” Col. 6, lines 22-25; Figs. 6 and 7 show that poses are 3 dimensional end effector positions based on the 3 axis illustrated in the coordinate frames.; Examiner Interpretation: The expected achieved pose comprises the location and orientation of the robot’s end effector and is interpreted to be part of the output.), 
and wherein the step of determining the first set of outputs comprises: transmitting the first set of inputs to the robot (Fig. 12 shows the nominal joint commands being input to the actual system 42 (the robot). Note: At least figures 2 and 4 show this as well.); 
and determining a first set of positions that the robot traverses in response to the first set of inputs (Fig. 12 shows the actual system 42 (the robot) outputting  an actual pose and the pose measurement transducer 40 determines the actual pose which is to be eventually used in the model 44.; Examiner Interpretation: In the field of robotic manipulators, a pose is interpreted to be a combination of joint and link positions (“a pose variable which is directly related to the joint variables through a set of preprogrammed forward kinematic equations. A preprogrammed set of reverse kinematic equations can convert the pose variable back into the original set of joint variables.” See at least Col. 2, lines 1-6.).).

Regarding Claim 12,
Perreirra teaches
The non-transitory computer-readable medium of claim 8, 
Perreirra further teaches
wherein the step of causing the robot to perform a first action comprises: causing the robot to move an end effector of the robot from a current position to a second position towards a target position and determining an error value based on the second position and the target position (“The kinematic parameter model is created by a calibration process. In that process, the robot is commanded to a series of desired poses and the difference between the desired poses and those actually achieved is measured.” Col. 7, lines 18-22; Examiner Interpretation: The desired poses are target positions and measured poses are the second positions. The difference is the error value.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra (US 4763276 A) in further view of Perreirra (US 4763276 A).

Regarding Claim 13,
Perreirra teaches
The non-transitory computer-readable medium of claim 12, wherein the step of causing the robot to perform the first action further comprises:
Perreirra does not explicitly teach
determining that the error value exceeds a threshold value; and modifying the second position based on the first set of basis functions to reduce the error value
in regards to an actual error between the actual measured pose of the robot and the desired pose as described in claim 12.
However, Perreirra does teach 
the use of the threshold value and modifying the position to reduce error in a simulated model before actual actuation of the robot (“If the robot joints were commanded to achieve the nominal joint variables, Nq, the robot will not go to the desired pose, DTo,n+ 1, but will end up at a different achieved pose which is predicted by the invention once the actual kinematic parameters are known. To compensate for the predicted pose errors, in accordance with the present invention, the predicted pose is to be corrected in an iterative manner as shown in FIG. 8. The pose corrections when added to the predicted pose errors will cause the actual error between the desired pose and the predicted achieved pose to be zero and the difference between the desired pose and the pose actually achieved to be minimized. The pose corrections are used to determine the required joint variable corrections, cdq. The joint variable corrections are added to the nominal joint variables to obtain the corrected joint variables. The corrected joint variables are then used to predict the robot pose which would be achieved if the actual robot were commanded with the corrected joint variables. This pose is called the corrected pose. The corrected pose is compared to the desired pose to determine if it is within the robot resolution of the desired pose (a discussion on robot resolution can be found in Reference No. 6 listed below [Colson and Perreira, 1985; 1-31]). If the corrected pose is within the robot resolution of the desired pose, the robot is commanded to the corrected pose. If the corrected pose is not within the robot resolution of the desired pose, the .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include other teachings of Perreirra to more accurately achieve the desired pose by iteratively correcting the robot control commands (“Our calibration and control system improves robot accuracy by eliminating the effects of the kinematic parameter errors on pose placement. This is done by first determining a very accurate model of the robot which includes the exact kinematic parameters of the robot. Then, prior to commanding the robot to a desired pose, the model is used to generate joint variable (or pose) corrections which when added to the nominal commanded joint variables (or pose) to form new joint (or pose) commands will cause the actual achieved robot pose to be nearly equal to that desired. The kinematic parameter model is created by a calibration process. In that process, the robot is commanded to a series of desired poses and the difference between the desired poses and those actually achieved is measured. The pose error data is then used to determine the accurate robot model as described below.” See at least Col. 7, lines 7-23; “The corrected commands cause the end effector pose to be nearly equal to the desired pose. The prediction and correction are preformed before the robot moves to the commanded pose.” Col. 7, lines 52-55).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra (US 4763276 A) in view of Okamoto (US 20100168919 A1).

Regarding Claims 2 and 9,
Perreirra teaches
The computer-implemented method of claim 1, 
The non-transitory computer-readable medium of claim 8, 
Perreirra does not explicitly teach
wherein the first set of inputs comprises one or more angular velocity commands transmitted to the robot to control one or more joints included in the robot.
However, Okamoto teaches
“Using the control torque output (Tn+.DELTA.Tn) calculated in this way makes it possible to calculate such a control command value of the joint velocity for the n-th joint that the arrival of the hand 18 at the target position as well as the generation of the target contact force can be achieved more effectively.” [0204]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include the teachings of Okamoto because Okamoto is more specific on what Perreirra uses in a general manner, joint commands/variables, by saying these joint commands/variables are an angular velocity to move the robot arm (“A velocity vector of the hand 18 created by the joint velocity of the targeted n-th joint (n-th joint axis) can be calculated by using Equation (3)” [0144] of Okamoto; “Using the control torque output (Tn+.DELTA.Tn) calculated in this way makes it possible to calculate such a control command value of the joint velocity for the n-th joint that the arrival of the hand 18 at the target position as well as the generation of the target contact force can be achieved more effectively.” [0204]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra (US 4763276 A) in view of Okamoto (US 20100168919 A1), and Rohs (US 20200281676 A1).

Regarding Claim 14,
Perreirra teaches
The non-transitory computer-readable medium of claim 12, 
Perreirra does not explicitly teach
wherein causing the robot to perform the first action further comprises: computing a first set of angular velocities based on the error value; 
causing the end effector to move to the second position towards the target position based on the first set of angular velocities; 
computing a first set of end effector velocities based on the first set of basis functions and the first set of angular velocities; 
and updating the current position based on the first set of end effector velocities.
However, Okamoto teaches
Wherein causing the robot to perform the first action further comprises: computing a first set of angular velocities based on the error value (“correcting the joint displacements and the joint velocities of the joint axes independently of one another by the joint control sections, respectively, based on the joint information and the positional difference information” See at least [0041]; Examiner Interpretation: The positional difference information is the error value describing the difference between the actual and desired end effector position.); 
causing the end effector to move to the second position towards the target position based on the first set of angular velocities (“Subsequently, at step S8, based on the calculated control command values, the actuators 3a-9a of the joint control sections' own joints are driven.” [0132]; “control command values of the joint control sections' own joints are prepared in the joint control sections 23-29, respectively, ; 
computing a first set of end effector velocities based on the first set of basis functions and the first set of angular velocities (“at step S3, a state of the hand 18 of the manipulator 1, as well as its total state variables (total state), are calculated by using the information as to the joint displacements and joint velocities of all the joint axes 3-9.” See at least [0131] and fig. 3; “a state of the hand 18 to be computed in the step S3 of the total evaluation section 20 is assumed as position and velocity of the hand 18. Then, total state variables (total state) to be computed also in the step S3 of the total evaluation section 20 are assumed as velocity and Jacobian matrix of the hand 18. It is noted that in this first embodiment, the total state variables, i.e. velocity and Jacobian matrix of the hand 18, are information including joint displacements and joint velocities of the respective joint axes 3-9. Otherwise, the parameters of the hand 18 include position and velocity, and the parameters of the joint axes 3-9 include joint displacement and joint velocity.” [0138]; “Position of the hand 18 can be determined by substituting displacements of all the joints into the forward kinematic equation of Equation (1). Further, differentiating both sides of Equation (1) yields the following Equation (3): V=J.omega. (3) … In Equation (3), V represents a velocity vector of the hand 18, J represents a Jacobian matrix, and .omega. represents a joint-velocity vector of an joint axis. Accordingly, substituting measured joint velocities of the joint axes into Equation (3) allows the velocity of the hand 18 to be calculated and the Jacobian matrix as well to be calculated simultaneously.” [0139-0140]; Examiner Interpretation: The first set of basis functions in Okamoto are the functions involved with equation (3). These functions are similar to the basis functions in Perreirra since they both involve robot kinematics and can be used in combination to make up a larger set of basis functions.); 
The relationship for updating the current position based on the first set of end effector velocities (“Position of the hand 18 can be determined by substituting displacements of all the joints into the forward kinematic equation of Equation (1). Further, differentiating both sides of Equation (1) yields the .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include the teachings of Okamoto to robustly control a complex robot with many joints while reducing the number of sensors (“According to the control method and the control system for manipulators in the present invention, there can be realized position control having a robustness and capable of achieving the control even with uncertainties and variations of the ambient environments or joint failures or the like. Since the control method and the control system are capable of easily and flexibly achieving the position control by using less numbers of sensors even with redundancy or nonlinear drive elements involved, those control method and control system can be applied to industrial- and consumer-use robot arms or the like dedicated to working operations being more complex and requiring higher degrees of freedom. In particular, those control method and control system are useful for applications to household robots which involve the presence of many obstacles as well as many environments in which their locations are indeterminate.” [0211]) and because Okamoto is more specific on what Perreirra uses in a general manner, joint commands/variables, by saying these joint commands/variables are an angular velocity to move the robot arm (“A velocity vector of the hand 18 created by the joint velocity of the targeted n-th joint (n-th joint axis) can be calculated by using Equation (3)” [0144] of Okamoto; “Using the control torque output (Tn+.DELTA.Tn) calculated in this way makes it possible to calculate such a control command value of the joint velocity for 
Although Okamoto teaches the relationship for updating the current position based on the first set of end effector velocities, Okamoto does not explicitly teach 
and updating the current position based on the first set of end effector velocities.
However, Rohs teaches
updating the current position based on the first set of end effector velocities (“the next commanded pose can be determined, in one example, by the following steps: (1) selecting a virtual mass (Vm) for the tool 20, which may be close to the actual mass of the tool 20, or may be any appropriate value to provide desired behavior; (2) calculating a virtual acceleration (a) for the TCP of the tool 20 in the tangential direction based on the tangential component of force F.sub.ext (tan) applied at the TCP and the virtual mass (F.sub.ext (tan)=(Vm)*(a)); (3) integrating the acceleration over one time step (e.g., 125 microseconds) to determine velocity; (4) integrating the velocity over the same time step to determine a change in position and corresponding translation distance in the tangential direction; and (5) applying the translation distance from the previous commanded pose, along the milling path 72, to yield the next commanded pose CP, e.g., the next commanded pose CP is located on the milling path 72 spaced from the previous commanded pose by the translation distance. The computed translation distance may thus be used as an approximation of how far to move the TCP of the tool 20 along the milling path 72.” [0083])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Rohs because the fundamental mathematics that calculates a displacement when integrating a velocity over time can be applied to robot control to yield an end effector position (“integrating the velocity over the same time step to determine a change in position and corresponding translation distance in the .

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra (US 4763276 A) in view of Kaneko (US 5959861 A).

Regarding Claim 5,
Perreirra teaches
The computer-implemented method of claim 1, 
Perreirra does not explicitly teach
wherein generating the first set of basis functions comprises: generating a plurality of coefficients based on a plurality of basis functions, 
wherein each coefficient included in the plurality of coefficients corresponds to a different basis function included in the plurality of basis functions; 
determining a first set of coefficients included in the plurality of coefficients that have nonzero values; 
and determining one or more basis functions included in the plurality of basis functions that correspond to the first set of coefficients.
However, Kaneko teaches
	Wherein generating the first set of basis functions comprises: generating a plurality of coefficients based on a plurality of basis functions, wherein each coefficient included in the plurality of coefficients corresponds to a different basis function included in the plurality of basis functions (“At this time, equation (18) indicating the dynamic characteristic of a tracking error can be converted into the following standard form
    PNG
    media_image1.png
    38
    581
    media_image1.png
    Greyscale
” Col. 8, lines 17-
    PNG
    media_image2.png
    37
    186
    media_image2.png
    Greyscale
 of the linear equation (14) relating to the parameter can be obtained as follows.
 
    PNG
    media_image3.png
    185
    825
    media_image3.png
    Greyscale
” Col. 14, lines 48-60; Examiner Interpretation: Eqn. 19 shows the coefficients multiplied by their corresponding functions of time which are interpreted as the basis functions. Equation (32) is another example of a coefficient matrix which is used in equation (14)); 
determining a first set of coefficients included in the plurality of coefficients that have nonzero values (

    PNG
    media_image4.png
    336
    473
    media_image4.png
    Greyscale
See at least equations (19) and (36); Examiner Interpretation: The coefficient matrices here are non-zero); 
and determining one or more basis functions included in the plurality of basis functions that correspond to the first set of coefficients (“The trajectory tracking error is expressed by the equation (36) using equation (19) by applying an input given by the equation (35) from each of the joint actuators.
    PNG
    media_image5.png
    292
    392
    media_image5.png
    Greyscale
” See at least Col. 15, lines 26-40; Examiner Interpretation: The described time dependent functions are determined using at least equation (36) and describe a value over time that relates to fixing the robot positioning error. These functions are basis functions and have corresponding coefficient matrices.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include the teachings of Kaneko as it “allows a robot to adaptively track a trajectory with robustness using an adaptive robust control device capable of operating a robot which normally cannot correctly identify a coefficient matrix in a dynamic characteristic model and is subject to the influence of random disturbance such as noise. … significantly contributes to the practical use of a robot.” Col. 23, line 63 through Col. 24, line 3 (“the general specification refers to the reduction of the influence of the modelling error of the system (improvement in trajectory tracking) and the minimization of the influence of random disturbances as the specification of the robustness of the system. A robustness compensator designed based on the mixed H.sub.2 and 

Regarding Claim 7,
Perreirra teaches
The computer-implemented method of claim 1,
Perreirra teaches basis functions that describe the physical characteristic of the robot since they describe the actual kinematics (see claim 1 rejection), but does not mention that each basis function corresponds to a different physical property. So, Perreirra does not explicitly teach
wherein each basis function included in the first set of basis functions corresponds to a different physical property of the robot.
However, Kaneko teaches
Wherein each basis function included in the first set of basis functions corresponds to a different physical property of the robot (“The computation torque control device is based on the premise that the parameters in the coefficient matrix M (q), C(q, q) G(q) in equation (1) are completely known. However, since the robot is a structure made of a large number of units, it is often troublesome to correctly identify these parameters. The adaptive control device described below has been developed to track an object trajectory with asymptotic stability even in the above described case.” Col. 2, lines 5-12; “where q; (i=l, 2) indicates the rotation angle of joint i, m; (i=l, 2) indicates the mass of link i, l; (i=l, 2) indicates the length of link i, a; (i=l, 2) indicates the length from joint i to the center of the mass of link i, I; (i=l, 2) indicates the inertial moment around the axis which passes through the center of the mass of link i and is parallel with the Z axis, 1; (i=l, 2) indicates the inertial moment around the axis which passes through the center of the 
 
    PNG
    media_image6.png
    211
    262
    media_image6.png
    Greyscale
” Col. 13, line 46 through Col. 14, line 15; 
    PNG
    media_image3.png
    185
    825
    media_image3.png
    Greyscale

    PNG
    media_image7.png
    60
    428
    media_image7.png
    Greyscale
See equations (32) and (35); Examiner Interpretation: The sigma equations each correspond to a different combination of physical parameters that describe different physical properties of the robot. These equations are basis functions while the corresponding coefficents are in the Y_m matrix in equations (32) and (35).).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include the teachings of Kaneko as it “allows a robot to adaptively track a trajectory with robustness using an adaptive robust control device capable of operating a robot which normally cannot correctly identify a coefficient matrix in a dynamic characteristic model and is subject to the influence of random disturbance such as noise. … significantly contributes to the practical use of a robot.” Col. 23, line 63 through Col. 24, line 3 (“the general 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra (US 4763276 A) in view of Denenberg (US 20200070347 A1).

Regarding Claim 11,
Perreirra teaches
The non-transitory computer-readable medium of claim 8, 
Perreirra does not explicitly teach
wherein the step of generating the first set of basis functions comprises eliminating from a plurality of basis functions any basis function that does not correspond to a physical property of the robot.However, Denenberg teaches

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include the teachings of Denenberg to safely and more accurately predict a model of the robot dynamics for the robot of interest (“An improved approach to modeling and predicting robot dynamics under tighter constraints and differing environmental conditions (such as varying payloads and end effectors) is therefore needed. System identification capable of use on an application-by-application basis and in production environments, using simple and robust inputs and outputs that can be interpreted by manufacturing and robotic engineers, would expand opportunities for collaborative robot use without compromising safety.” [0023]; “Embodiments of the present invention provide systems and methods for automated robotic system identification and estimation of stopping time and distance, significantly improving on existing ad-hoc methods of robotic system identification, which may be inaccurate, incomplete, hard to interpret, or cumbersome to implement. The approach described herein can be used by end users, system integrators, and the robot manufacturers to estimate the dynamic parameters of a robot on an application-by-application basis.” [0037]).

Claims 6 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra (US 4763276 A) in view of Kaneko (US 5959861 A) and Griffiths (US 20170112580 A1).

Regarding Claim 6,
Modified Perreirra teaches
The computer-implemented method of claim 5, 
Perreirra does not explicitly teach
wherein determining the first set of coefficients comprises applying a sparsity constraint to the plurality of coefficients .
However, Griffiths teaches
“the gains for some of the directions may be tuned to zero. For example, in embodiments where only platform vertical movement is controlled during a platform movement mode, the gains for an x-direction movement and a y-direction movement may be set to zero so that only z-direction movement data is provided.” [0110]; Examiner Interpretation: The gains are interpreted to be the coefficients and the sparsity constraint is applied by setting the gains to zero.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Griffiths to make the initialization of robot control more intuitive and quicker when the robot does not require full range of motion (“the platform range of motion may be limited to a subset of the full range of motion when the platform is moved in a platform movement mode. As described above, such methods and systems may make system set-up more intuitive and quicker for users by reducing the DOFs involved.” See at least [0110]).


Regarding Claim 15,
Perreirra teaches
A computer-implemented method for generating a controller for a robot, the method comprising (“The process operation for an offline programmed robot is as follows. A CAD system is used, offline, to develop a sequence of desired poses which are stored as a task program. The task program and : 
generating a first set of basis functions based on one or more system parameters associated with the robot (“The difference between the desired pose and expected achieved pose comprises a predicted pose error. The predicted pose error is converted into joint correction commands by the actual robot inverse Jacobian 22.” Col. 8, lines 25-29; “using the determined kinematic parameter errors to calculate a model of the actual forward kinematics for the manipulator” Col. 8, lines 1-3; “Solving a set of linear equations 44, which model the actual robot by relating the pose errors to the errors in the kinematic parameters, to obtain the kinematic parameter errors, 46. The set of equations is derived by linearizing the robot's kinematic equations at the linkage configuration which gives the desired calibration pose. The output of the calibration process consists of the kinematic parameter errors. These errors are used to determine the actual system model 44.” Col. 23, lines 37-45; “Robot links and joints can not be manufactured and constructed perfectly and the placement of the base of the manipulator in the world coordinate system is not exactly known. Therefore, all of the kinematic parameters of each of the actual T.sub.i,i+1 matrices will be slightly different than their nominal values. Thus, in the present art, robot controllers use T.sub.i,i+1 matrices based on nominal kinematic parameters which are slightly in error. Therefore, if the manipulator controller commands the manipulator end effector to a certain desired pose in space, the actual pose obtained by the end effector will be different. The software present in the controller of a typical robot manipulator is composed of routines called the forward and reverse kinematics and the forward and reverse Jacobians. Different manufacturers may have different names for these software routines, but functionally their routines can be subdivided into these groups. In the prior art, all of these routines are based on the nominal kinematic parameters and thus cause pose errors.” Col. 6, lines 28-48; Examiner Interpretation: The models and equations using the kinematic parameter error ; 
wherein the controller causes the robot to perform a first action (“The nominal joint commands and the joint correction commands are combined and input to the physical robot manipulator 16 causing the robot to achieve the desired pose.” Col. 8, lines 29-32).
Perreirra does not explicitly teach
generating a first set of coefficients based on the first set of basis functions and a sparsity constraint, wherein the sparsity constraint causes a subset of the first set of coefficients to have a value of zero; 
and generating the controller based on the first set of basis functions and the first set of coefficients, 
However, Kaneko teaches
generating the controller based on the first set of basis functions and the first set of coefficients (At least steps 1 and 2 of fig. 7 generate gains for the control device.; “FIG. 7 is a flowchart showing the computing process. When the process starts as shown in FIG. 7, the gain of the H∞ control device is computed in step S1. In this step, the gain of the H*∞ control device is obtained by equations (43) through (47) based on the coefficient matrix set by equations (36) through (38). The value of the parameter y is selected so that the solutions to equations (46) and (47) exist. Then, in step S2, the gain of the H2 control device is computed. In this step, the gain of the H2 control device is obtained by equations (49) through (53) based on the coefficient matrix set by equations (36) through (38).” Col. 20, lines 42-52; Examiner Interpretation: The control device is a controller. The coefficient matrices are the sets of coefficients, the basis functions are the corresponding equations (43) through (47), and together they are used to generate gains for the control device and therefore generate the controller.).

Kaneko also does not explicitly teach the sparsity constraint in
generating a first set of coefficients based on the first set of basis functions and a sparsity constraint, wherein the sparsity constraint causes a subset of the first set of coefficients to have a value of zero; 
However, Griffiths teaches
“the gains for some of the directions may be tuned to zero. For example, in embodiments where only platform vertical movement is controlled during a platform movement mode, the gains for an x-direction movement and a y-direction movement may be set to zero so that only z-direction movement data is provided.” [0110]; Examiner Interpretation: The gains are interpreted to be the coefficients and the sparsity constraint is applied by setting the gains to zero.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of 

Regarding Claim 16,
Modified Perreirra teaches
The computer-implemented method of claim 15, wherein generating the controller comprises:
Perreirra further teaches
and implementing an iterative control loop based on the model of the robot to generate the controller (Fig. 8 shows iterations of calculating a predicted achieved pose in order to reach a desired pose.; “The anticipated pose of the end effector is corrected before the robot moves, which is critical for highly precise assembly operations where groping is not allowed.” See at least Col. 2, line 68 through Col. 3, line 3; Examiner Interpretation: The iterative control loop of fig. 8 is performed using a robot model before actual movement of the robot in order to generate a robot controller that better achieves the desired position.).
Perreirra does not explicitly teach
combining the first set of basis functions with the first set of coefficients to generate a model of the robot;
However, Kaneko teaches
“At this time, equation (18) indicating the dynamic characteristic of a tracking error can be converted into the following standard form
    PNG
    media_image1.png
    38
    581
    media_image1.png
    Greyscale
” Col. 8, lines 17-20; “Using the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Kaneko as it “allows a robot to adaptively track a trajectory with robustness using an adaptive robust control device capable of operating a robot which normally cannot correctly identify a coefficient matrix in a dynamic characteristic model and is subject to the influence of random disturbance such as noise. … significantly contributes to the practical use of a robot.” Col. 23, line 63 through Col. 24, line 3 (“the general specification refers to the reduction of the influence of the modelling error of the system (improvement in trajectory tracking) and the minimization of the influence of random disturbances as the specification of the robustness of the system. A robustness compensator designed based on the mixed H.sub.2 and H.sub..infin. control theory is used to realize the specification of the robustness. Thus, according to the present invention, the robustness of a system can be improved even if the physical parameter of the system cannot be completely estimated.” See at least Col. 5, lines 14-24.)

Regarding Claim 17,
Modified Perreirra teaches
The computer-implemented method of claim 16, 
Perreirra does not explicitly teach
wherein combining the first set of basis functions with the first set of coefficients 
causes a subset of the set of basis functions corresponding to the subset of the set of coefficients to be disabled.
However, Kaneko teaches
combining the first set of basis functions with the first set of coefficients (“At this time, equation (18) indicating the dynamic characteristic of a tracking error can be converted into the following standard form
    PNG
    media_image1.png
    38
    581
    media_image1.png
    Greyscale
” Col. 8, lines 17-20; “Using the above described equations (36), (37), and (38), all coefficient matrices in equation (19)  indicating the linear system having the purpose of improving trajectory tracking capability and removing random disturbance have been determined.” See at least Col. 16, lines 38-42; Examiner Interpretation: Eqn. 19 shows the coefficients multiplied by their corresponding functions of time which are interpreted as the basis functions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Kaneko as it “allows a robot to adaptively track a trajectory with robustness using an adaptive robust control device capable of operating a robot which normally cannot correctly identify a coefficient matrix in a dynamic characteristic model and is subject to the influence of random disturbance such as noise. … significantly contributes to the practical use of a robot.” Col. 23, line 63 through Col. 24, line 3 (“the general specification refers to the reduction of the influence of the modelling error of the system (improvement in trajectory tracking) and the minimization of the influence of random disturbances as the specification of the robustness of the system. A robustness compensator designed based on the mixed H.sub.2 and H.sub..infin. control theory is used to realize the specification of the robustness. Thus, according to the present invention, the robustness of a system can be improved even if the physical parameter of the system cannot be completely estimated.” See at least Col. 5, lines 14-24.)
Kaneko also does not explicitly teach
causes a subset of the set of basis functions corresponding to the subset of the set of coefficients to be disabled.
However, Griffiths teaches
“the gains for some of the directions may be tuned to zero. For example, in embodiments where only platform vertical movement is controlled during a platform movement mode, the gains for an x-direction movement and a y-direction movement may be set to zero so that only z-direction movement data is provided.” [0110]; Examiner Interpretation: The gains are interpreted to be the coefficients and by making them zero, certain movement data is disabled.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Griffiths to make the initialization of robot control more intuitive and quicker when the robot does not require full range of motion (“the platform range of motion may be limited to a subset of the full range of motion when the platform is moved in a platform movement mode. As described above, such methods and systems may make system set-up more intuitive and quicker for users by reducing the DOFs involved.” See at least [0110]).

Regarding Claim 18,
Modified Perreirra teaches
The computer-implemented method of claim 15, 
Perreirra further teaches
wherein the controller causes the robot to perform the first action by: causing the robot to move an end effector of the robot from a current position to a second position towards a target position; determining an error value based on the second position and the target position (“The kinematic parameter model is created by a calibration process. In that process, the robot is commanded to a series 
Perreirra does not explicitly teach
determining that the error value exceeds a threshold value; and modifying the second position based on the first set of basis functions to reduce the error value
in regards to an actual error between the actual measured pose of the robot and the desired pose as described in claim 12.
However, Perreirra does teach 
the use of the threshold value and modifying the position to reduce error in a simulated model before actual actuation of the robot (“If the robot joints were commanded to achieve the nominal joint variables, Nq, the robot will not go to the desired pose, DTo,n+ 1, but will end up at a different achieved pose which is predicted by the invention once the actual kinematic parameters are known. To compensate for the predicted pose errors, in accordance with the present invention, the predicted pose is to be corrected in an iterative manner as shown in FIG. 8. The pose corrections when added to the predicted pose errors will cause the actual error between the desired pose and the predicted achieved pose to be zero and the difference between the desired pose and the pose actually achieved to be minimized. The pose corrections are used to determine the required joint variable corrections, cdq. The joint variable corrections are added to the nominal joint variables to obtain the corrected joint variables. The corrected joint variables are then used to predict the robot pose which would be achieved if the actual robot were commanded with the corrected joint variables. This pose is called the corrected pose. The corrected pose is compared to the desired pose to determine if it is within the robot resolution of the desired pose (a discussion on robot resolution can be found in Reference No. 6 listed below [Colson and Perreira, 1985; 1-31]). If the corrected pose is within the robot resolution of the desired pose, the robot is commanded .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Perreirra to further include other teachings of Perreirra to more accurately achieve the desired pose by iteratively correcting the robot control commands (“Our calibration and control system improves robot accuracy by eliminating the effects of the kinematic parameter errors on pose placement. This is done by first determining a very accurate model of the robot which includes the exact kinematic parameters of the robot. Then, prior to commanding the robot to a desired pose, the model is used to generate joint variable (or pose) corrections which when added to the nominal commanded joint variables (or pose) to form new joint (or pose) commands will cause the actual achieved robot pose to be nearly equal to that desired. The kinematic parameter model is created by a calibration process. In that process, the robot is commanded to a series of desired poses and the difference between the desired poses and those actually achieved is measured. The pose error data is then used to determine the accurate robot model as described below.” See at least Col. 7, lines 7-23; “The corrected commands cause the end effector pose to be nearly equal to the desired pose. The prediction and correction are preformed before the robot moves to the commanded pose.” Col. 7, lines 52-55).

Regarding Claim 19,
Perreirra teaches
The computer-implemented method of claim 15, 
Perreirra does not explicitly teach
wherein each coefficient included in the subset of the first set of coefficients corresponds to a basis function included in the first set of basis functions that does not correspond to a physical property of the robot.
However, Griffiths teaches
“the gains for some of the directions may be tuned to zero. For example, in embodiments where only platform vertical movement is controlled during a platform movement mode, the gains for an x-direction movement and a y-direction movement may be set to zero so that only z-direction movement data is provided.” [0110]; Examiner Interpretation: The gains for x, y, and z directions are interpreted to be the coefficients. The gains turned to zero, the x and y direction gains, are the subset of the coefficients. The basis functions are the movement data corresponding to x, y, and z directions. Since the x and y direction movement does not correspond to the physical property of the robot when only z direction is controlled, the zero gains are corresponded to the x and y movement data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Griffiths to make the initialization of robot control more intuitive and quicker when the robot does not require full range of motion (“the platform range of motion may be limited to a subset of the full range of motion when the platform is moved in a platform movement mode. As described above, such methods and systems may make system set-up more intuitive and quicker for users by reducing the DOFs involved.” See at least [0110]).

Regarding Claim 20,
Modified Perreirra teaches
The computer-implemented method of claim 15, 
Perreirra teaches system parameters but does not explicitly teach robot type and therefore does not explicitly teach
wherein a first system parameter included in the one or more system parameters corresponds to a robot type associated with the robot.
However, Griffiths teaches
	“Instruments supported by the vertical column may be provided with machine readable identification that enables the control module to determine the amount of weight added to the vertical column by the instrument. The machine readable identification may provide a general weight for the type of instrument or a specific weight for the individual instrument, either directly or by reference to a database of instrument information. The control module is able to adjust the electrical current provided to the motor to provide the desired force from the motor to compensate for the weight of the installed surgical instrument.” [0144]; “The motor may tune the constant force spring by increasing or decreasing the spring constant as desired. During operation, the constant force spring may provide a counterbalance for the system that is adjustable depending on the types of instruments attached. For example, if a heavier instrument is installed, the motor may be controlled to increase the spring constant of the constant force spring to act as a counterbalance.” [0158]; Examiner Interpretation: The type of instrument is interpreted to be the robot type and the instrument weight and spring constant are interpreted to be first system parameters.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Perreirra to further include the teachings of Griffiths to compensate for the differences corresponding to different types of robots when controlled by the same system (“The control module is able to adjust the electrical current provided to the motor to 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baier (US 20200171657 A1) is pertinent because it uses basis functions with trained parameters that capture inherent robotic arm properties to make for more accurate robot control.
Duan (US 20180217575 A1) is pertinent because it discusses the use of B-spline basis functions with corresponding coefficients for the purpose of minimizing tracking errors in dynamic systems. 
Ramamoorthy (US 20040230325 A1) is pertinent because it minimizes the error between the response trajectory and desired trajectory by experimentally determining gain values of a robot controller. The gain values are interpreted as coefficients corresponding to basis functions.
Denenberg 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664